 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN CHINO GARCIA,                              No. 2:18-cv-1760 TLN GGH
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
13           v.
14    GEORGE EVANS, Owner of Max
      Electricians,
15
                         Defendant.
16

17

18          Plaintiff filed this breach of contract action pro se on June 19, 2018, ECF No. 1, along

19   with a motion to proceed in forma pauperis. ECF No. 2. The magistrate judge to whom the

20   matter was referred issued an Order on July 5, 2018, granting the in forma pauperis motion and

21   dismissing the Complaint with leave to amend within 45 days of the date of the Order. ECF No.

22   3. This Order was served on plaintiff’s address of record on July 5, 2018 and the mail was

23   returned as undeliverable by the postal service and unable to forward on August 6, 2018. It

24   appears that plaintiff has failed to comply with Local Rule 183(b), which requires that a party

25   appearing in pro se inform the court of any address change. More than sixty-three days have

26   passed since the court order was returned by the postal service and plaintiff has failed to notify

27   the Court of a current address.

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 2   prejudice for failure to prosecute. See Local Rule 183(b).
 3                  These findings and recommendations are submitted to the United States District
 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen
 5   days after being served with these findings and recommendations, plaintiff may file written
 6   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
 7   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 8   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 9   F.2d 1153 (9th Cir. 1991).
10          IT IS SO ORDERED.
11   Dated: November 5, 2018
12                                                       /s/ Gregory G. Hollows
                                                 UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
